DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The obviousness-type double patenting rejection in view of U.S. Application 16/778411 has been withdrawn since the status of that application is currently abandoned. 
Those objections and rejections that have not been repeated in this Office Action have been withdrawn.
Claims 2-13 and 16 are currently pending.

Claim Objections
Claim 5, 7-9 and 16 are objected to because of the following informalities:  
Claim 5 recites, “providing a GRAS polymeric film pouch” (line 3) and then recites, “wherein the GRAS polymeric film is selected from” (line 7).  While it is understood that, “the GRAS polymeric film” is referring to the film of the pouch, for matters of form and consistency, it is suggested to rephrase the above limitation on line 3 to recite, “providing a pouch comprising a GRAS polymeric film.” 
Claim 7 recites, “the GRAS polymeric film is a low density polypropylene.”  Claim 8 recites, “the GRAS polymeric film is a low density polyethylene.”  For consistency to the Markush group of claim 5, these limitations should be amendment to recite, “the low density polypropylene film” and “the low density polyethylene film.”
Claim 9 recites, “the GRAS film.”  For consistency this limitation should be amended to recite, “the GRAS polymeric film.”
Claim 16 recites, “a GRAS polymeric film package” (line 4) and then recites, “the GRAS polymeric film” (lines 4-5).  While it is understood that, “the GRAS polymeric film” is referring to the film of the pouch, for matters of form and consistency, it is suggested to rephrase the above limitation on line 4 to recite, “a package comprising a GRAS polymeric film.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites the limitation, “further, wherein the pouch can be heated, cooled and reheated or maintained continuously in a warm state” (see lines 10-11).  It is not seen that the originally filed specification nor claims nor drawings provide support for the term “maintained continuously.”  As such, the limitation is seen to be new matter.
Claims 6-11 are rejected based on their dependence to claim 5.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “the GRAS film is a polyethylene terephthalate polyester film.”  Claim 16 recites, “the GRAS polymer film being selected from the group consisting of…a polyethylene terephthalate polyester laminate film.” (see lines 6-7).  Therefore, claim 4 is not clear as to whether “a polyethylene terephthalate polyester film” is referring to “a polyethylene terephthalate polyester laminate film” or some other film. 
Claim 5 recites the limitation, “placing the pouch in either an oven or heat lamp.” (see line 6).  This limitation is not clear because it is not seen that one can place the pouch in a heat lamp, but rather, would place the pouch under a heat lamp (see paragraph 7 on page 3 of the as file specification).
Claim 5 recites the limitation, “when heated in the oven or heat lamp being maintained at a temperature of about 120°F to about 190°F.  (see lines 13-14).  This limitation is not clear as to whether “maintained at a temperature of about 120°F to about 190°F only modifies “heat lamp” or whether it modifies both of “the oven” and “the heat lamp.”  For the purpose of examination, the limitation has been construed as modifying both of the oven and the heat lamp.
Claim 13 recites the limitation, “the nut product” on line 1, which lacks proper antecedent basis.  Since claim 13 depends from claim 12, it is not clear whether claim 13 is referring to “a nut product” or “the candy coated nut product” as recited in claim 12.  This rejection can be overcome by amending the claim 13 limitation to, “the candy coated nut product.”
Claim 16 recites the limitation, “an extended period of time” on lines 2-3.  This limitation is seen to be a relative term which has not been clearly defined by the claims nor specification, thus making the scope of the claim unclear.  For the purpose of examination, the limitation has been construed to read on any period of time.
Claim 16 recites the limitation, “a conventional oven.”  The scope of the claim is unclear because there is no clear definition of the bounds of what can be construed as a oven that is “conventional.”  
Claim 16 also recites, “maintaining the pre-packaged nut products in a conventional oven or exposed to a heat lamp at a temperature of from about 120°F to 190°F for up to about 30 days.” (lines 8-10).   This limitation is not clear as to whether “at a temperature of about 120°F to 190°F for up to about 30 days” only modifies “the pre-packaged nut products,”  “a conventional oven”, “a heat lamp”  or any of the above.
Claim 11 recites the limitation, “the candy coated nut product” which lacks proper antecedent basis to the claim from which it depends.
Claims 2-4, 6-11 are rejected based on their dependence to claim 16 and 5, respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites, “wherein the nut product can be heated and cooled within the pouch.”  Claim 5 recites on lines 10-11 that the pouch, which comprises a nut product, can be heated, cooled and reheated or maintained continuously in a warm state.  Thus, claim 6 is not seen to further limit the claim from which it depends, since claim 5 already recites that the pouch that comprises the nut product can be heated and cooled. 
Claims 12 and 13 depend from canceled claim 1 and therefore are not seen to further limit the claims from which they depend. For examination purposes, claims 12 and 13 have been construed as depending from claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim  3, 4, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelling (US 3073661) in view of Birchmeier (US 20190002183) and Martin (US 20140370160) and in further view of Gromowski (US 20200138239) and Martin (US 2091867, referred to herein as Martin’867). 
Regarding claims 16, it is noted that the claim is in the format of an improvement claim.  As per 37 CFR 1.75(e), an improvement type claim contains a preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known; a phrase such as, "wherein the improvement comprises”; and those elements, steps and/or relationships which constitute that portions of the claimed combination which the applicant considers as the new or improved portion.  Therefore, it is seen that a method for maintaining warmth of prepackaged nut products while impeding rancidity of such products when exposed to heating for an extended period of time has been conventional or known.  
Regarding claim 16, Kelling teaches that it has been conventional in the art to warm pre-packaged nuts (see column 1, lines 23-28, lines 70-72), where the nuts are packaged and sealed within a plastic pouch (column 2, lines 1-9).  As Kelling teaches a plastic bag into which the nuts are sealed, it would have been obvious to one having ordinary skill in the art that such plastics should be generally recognized as safe so as to not affect the food product.  
Therefore, it has been known to pre-package nuts while impeding rancidity of such products when exposed to heating for an extended period of time (in view of the improvement type claim, as discussed above) and Kelling teaches packaging nut products within a film package and maintaining the pre-packaged nut products in a conventional oven or exposed to a heat lamp (see column 1, lines 65-72; column 2, lines 34-37). 
Claim 16 differs from Kelling in specifically reciting the film being selected from the group consisting of (i) a low density polypropylene polymeric film, (ii) a low density polyethylene film and (iii) a polyethylene terephthalate polyester laminate.”
Birchmeier teaches sealed pre-packaged nut products (paragraph 8) where the package can have a layer that can be a PET laminate (see paragraph 12).  Birchmeier is also directed to packages that can be exposed to heat (paragraph 11), at temperatures such as 120-260°F (paragraph 9) and where the package can provide a shelf life of about 365 days (see paragraph 19).  Birchmeier is thus suggesting packaging laminates that can be used for heating/warming prepackaged nuts and which can extend the shelf-life of the packaged nuts.  As Birchmeier is packaging nut products, it would have been reasonable to conclude and expect that the PET laminate film taught by Birchmeier would have been generally recognized as safe.  Martin’160 further teaches packages that can be heated in various types of heating apparatus (paragraph 120) and where the package can be for packaging nut products (paragraph 59) and where the package can be made from materials including, low density polyethylene (paragraph 98), as well as polyethylene terephthalate and polypropylene (see paragraph 18).  Martin’160 thus teaches that films such as low density polyethylene and polyethylene terephthalate laminates that have already been suggested by Birchmeier, are known to be used for warming and heating in various heating apparatus including ovens (Martin’160 paragraph 120) and where the package can also maximize shelf life and display and consumer appeal (Martin’160 paragraph 97). Kelling, Birchmeier and Martin’160 are pertinent and analogous since they are directed to warming prepackaged nut products.   
Since Birchmeier and Martin’160 teach pre-packaging nuts into packages that can be PET film laminates or LDPE and can be heated in any type of a device including an oven, to thus modify Kelling who it not limiting as to the particular type of plastic, and to package Kelling’s nuts into a package using PET film laminates or LDPE films would have been obvious to one having ordinary skill in the art, based on known expedients for packaging similar products used in a similar manner of warming the pre-packaged nuts within the package.  
Since Birchmeier suggests a PET film package and since Martin’160 suggests PET and LDPE film packages, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for the method suggested by the Kelling/Birchmeier/Martin’160 combination to also impede the nut product from becoming rancid, as the combination teaches similar materials as claimed and that are suggested to be used in a similar method of warming the packaged product.  
Further regarding claim 16 and the limitation of, “maintaining the pre-packaged nut products in a conventional oven or exposed to a heat lamp at a temperature of from about 120°F to 190°F for up to about 30 days” it is noted that the limitation, for “up to about 30 days” reads on elevated temperatures for greater than 0 days through 30 days.  
Further regarding the particular temperature at which the pre-prepackaged nut products have been maintained, it is noted that Birchmeier teaches that it has been known to heat nut products to temperatures such as at 120°F (see paragraph 9).  Kelling also teaches that the packages are to be stored on a warming shelf for customers (i.e. retail sale).  To thus use known temperatures at which packaged nuts are heated, such as 120°F would thus have been obvious to one having ordinary skill in the art, based on known warming conditions for similar products.
In view of the improvement type claim format, it has been known to warm prepackaged nuts for “an extended period of time” which can also be construed as encompassing or overlapping up to about 30 days (i.e. greater than 0 days up to 30 days).  Additionally however, Gromowski further evidences warming cabinets (see figure 1, item 100, paragraph 37), that can keep foods such as nut products (see paragraph 27-28, fried peanuts) warmed for extended periods of time, such as “for as long as needed” (see paragraph 33) and for periods of time such as “for sixty minutes or more” (paragraph 35), thus suggesting any given period of time.  Martin’867 further teaches packaged foods such as nut products (see page 1, column 1, lines 35-39) within a heating apparatus (see page 2, column 1, lines 3-11) and where the packaged nuts can retain their freshness over many days or as long as it requires for them to be sold (see page 2, column 1, lines 16-21).  Martin’867 encompasses elevated temperature storage for “up to 30 days.” So a to allow the products to be sold.
The prior art would therefore have suggested that the heated packages would be maintained at an elevated temperature for a period of time within the above range, where temperatures such as 120°F would have been obvious to one having ordinary skill in the art, based on known temperatures for warming nut products within a sealed package.  The period of time would further have been obvious to one having ordinary skill in the art, as the prior art teaches that it has been known to maintain prepackaged nut products for times such as up to about 30 days or as long as needed, thus overlapping with the claimed range.  To thus maintain the prepackaged nut products for up to about 30 days would have been obvious to one having ordinary skill in the art, for the purpose of keeping the prepackaged nut products available over an extended period of time so as to be available for a consumer to use or purchase. 
Regarding claim 3, Birchmeier teaches that the pouch can be made from a multilayer film (paragraph 12) and Martin further teaches that the heatable pouch can be made from laminates that include low density polyethylene (see paragraph 18, 98) that are usable for heating in various heating sources including ovens (paragraph 120) which can extend shelf-life and appeal (paragraph 97).  
To thus use LDPE as the heatable packaging film would thus have been an obvious matter of engineering and/or design, based on known packaging films recognized for packaging nuts and being heatable for warming the contents therein.
Regarding claim 4, the combination applied above teaches a PET polyester film laminate.  That is, both Birchmeier (paragraph 12) and Martin (paragraph 18) suggest a multilayer layer PET film (i.e. laminate).
Regarding claim 12, Kelling is not seen to be limiting regarding the particular type of nut product.
Nonetheless, claim 12, the claim differs from Kelling in specifically reciting that the nut product is a candy coated nut product.
However, Birchmeier teaches that the package can comprise nut products including sugar based coatings, including caramel coatings (i.e. candy coatings) (see paragraph 46).  Birchmeier teaches that it has been desirable to warm candy coated nut products (see paragraph 2) similar to how Kelling already teaches warming packaged nut products.  To thus modify the combination and to package other known types of nut products such as candy coated nut products would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventionally recognized nuts that are desirably consumed in a warm state.
Regarding claim 13, in view of Birchmeier, the combination further teaches that the nut products can be almonds, pecans and cashews (paragraph 6) and where such products can be candy coated (paragraph 44, 46). The particular type of nuts that one chose to package and seal and maintain warm would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional types of nuts commonly known to be consumed warm. 

Claims 5, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kelling (US 3073661) in view of Birchmeier (US 20190002183) and Martin (US 20140370160).
Regarding claim 5, Kelling teaches a method of packaging, heating and “inhibiting rancidity” of a nut product comprising, providing a polymeric film pouch, placing a quantity of nut product within the pouch, sealing the pouch (column 2, lines 1-9) and placing the pouch in either an over or heat lamp (see column 1, lines 23-28, 70-72; column 1, lines 65-72; column 2, lines 34-37).  Since Kelling’s pouch is for food to use GRAS polymeric materials, would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for the known purpose of ensuring that the packaging was food safe.
Claim 5 differs from Kelling in specifically reciting the film being selected from the group consisting of (i) a GRAS low density polypropylene polymeric film, (ii) a GRAS low density polyethylene film and (iii) a GRAS polyethylene terephthalate polyester laminate.”
Birchmeier teaches sealed pre-packaged nut products (paragraph 8) where the package can have a layer that can be a PET laminate (see paragraph 12).  Birchmeier is also directed to packages that can be exposed to heat (paragraph 11), at temperatures such as 120-260°F (paragraph 9) while having a shelf life of up to about 365 days (see paragraph 19).  Birchmeier is thus suggesting packaging laminates that can be used for heating/warming prepackaged nuts.  As Birchmeier is packaging nut products, it would have been reasonable to conclude and expect that the PET laminate film taught by Birchmeier would have been GRAS.  Martin’160 further teaches packages that can be heated in various types of heating apparatus (paragraph 120) and where the package can be for packaging nut products (paragraph 59) and where the package can be made from materials including, low density polyethylene (paragraph 98), as well as polyethylene terephthalate and polypropylene (see paragraph 18).  Martin’160 thus teaches that films such as low density polyethylene and polyethylene terephthalate laminates are known to be used for warming and heating in various heating apparatus including ovens (paragraph 120) and where the package can also maximize shelf life and display and consumer appeal (paragraph 97).  Kelling, Birchmeier and Martin’160 are pertinent and analogous since they are directed to warming prepackaged nut products.   
Since Birchmeier and Martin’160 teach pre-packaging nuts into packages that can be PET film laminates or LDPE and can be heated in any type of a device including an oven or microwave, to thus modify Kelling who it not limiting as to the particular type of plastic, and to package Kelling’s nuts into a package using PET film laminates or LDPE films would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, based on known expedients for packaging similar products used in a similar manner of warming the pre-packaged nuts within the package.  Since Birchmeier also suggests a GRAS PET film package and since Martin suggests GRAS PET and LDPE film packages, it would have been obvious for the method suggested by the Kelling/Birchmeier/Martin’160 combination to also impede the nut product from becoming rancid, as the combination teaches similar materials as claimed and which are used for performing a similar function.  
Further regarding the claim 5 limitation of, “wherein the pouch can be heated, cooled and reheated or maintained continuously in a warm state for extended periods of time up to about 30 days while impeding the nut product from becoming rancid when heated in the oven or heat lamp being maintained at a temperature of about 120°F to about 190°F,” it is noted that the Kelling/Birchmeier/Martin’160 combination clearly teaches and suggests heatable GRAS packaging materials and therefore teaches that the pouch “can be” heated, cooled and reheated or maintained continuously in a warm state for extended periods of time of up to about 30 days while impeding the nut product from becoming rancid “when” heated in the oven or heat lamp being maintained at a temperature of about 120°F to about 190°F.  That is, the limitations of, “can be” and “when heated” read on limitations that are not positive method limitations in the claim, but rather are limitations that the package should be capable of performing.
Regarding claim 6, the combination teaches that the nut product can be (i.e. is capable of) heated and cooled within the pouch.  
Further regarding claim 6, Kelling teaches that the sealed plastic bags with the nuts contained therein are maintained in a heated condition thus teaching that the nut product “can be” heated and cooled within the pouch.  
Regarding claim 8, Birchmeier teaches that the pouch can be made from a multilayer film (paragraph 12) and Martin’160 further teaches that the heatable pouch can be made from laminates that include low density polyethylene (see paragraph 18, 98) that are usable for heating in various heating sources including ovens (paragraph 120) which can extend shelf-life and appeal (paragraph 97).  
To thus use LDPE as the heatable packaging film would thus have been an obvious matter of engineering and/or design, based on known packaging films recognized for packaging nuts and being heatable for warming the contents therein.
Regarding claim 9, the combination applied above teaches a PET polyester film laminate.  That is, both Birchmeier (paragraph 12) and Martin’160 (paragraph 18) suggest a multilayer layer PET film (i.e. laminate).
Regarding claim 10, Kelling is not seen to be limiting regarding the particular type of nut product.
Nonetheless, claim 10 differs from Kelling in specifically reciting that the nut product is a candy coated nut product.
However, Birchmeier teaches that the package can comprise nut products including sugar based coatings, including caramel coatings (i.e. candy coatings) (see paragraph 46).  Birchmeier teaches that it has been desirable to warm candy coated nut products (see paragraph 2) similar to how Kelling already teaches warming packaged nut products.  To thus modify Kelling and to package other known types of nut products such as candy coated nut products would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventionally recognized nuts that are desirably consumed in a warm state.
Regarding claim 11, in view of Birchmeier, the combination further teaches that the nut products can be almonds, pecans and cashews (paragraph 6) and where such products can be candy coated (paragraph 44, 46). The particular type of nuts that one chose to package and seal and maintain warm would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on conventional types of nuts commonly known to be consumed warm. 


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 16 and claim 6 above, which relies on Kelling (US 3073661) as the primary reference and in further view of  “Packaging Supply Answers”, Matoba (US 4961944), Pawlick (US 20090022858) and “PlasticsEurope.” 
Regarding claims 2 and 7, in view of Martin’160, the combination teaches that the film can include polypropylene (see paragraph 18).  
Claims 2 and 7 differ in specifically reciting, that the GRAS film is a low density polypropylene film. 
However, “Packaging Supply Answers” further teaches that polypropylene can be known as “LDPP” (see page 1) and where low density polypropylene can provide barrier protection and can preserve freshness and meets FDA specifications.  (see page 1, “Polypropylene”).  Thus, “Packaging Supply Answers” teaches that low density polypropylene can be help to retain food freshness.  Matoba also teaches heatable packages (see the abstract) where the package can be made from a synthetic resin that is heat resistant, such as PET and polypropylene (see figure 1b; column 8, lines 24-35).  Matoba also teaches that polypropylene and PET can provide barrier properties to oil and moisture (column 8, lines 24-35).  Pawlick further evidences the use of polypropylene as well as polyethylene terephthalate (see paragraph 52: “PP” “PET”) for cooking bags that can be used in ovens (see paragraph 50) and which can have nut products contained therein (paragraph 53 - “peanuts”).  PlasticsEurope also evidences that polypropylene is the commodity plastic with the lowest density and thus can be construed as low density polypropylene.  
As Kelling is not seen to be limiting regarding the particular materials of the heatable pouch, to thus modify the combination and to use a low density polypropylene film would have been obvious to one having ordinary skill in the art for the purpose of providing additional advantages such as providing a moisture barrier properties to help retain the freshness and taste of the food products, while also being microwavable.


Claims 4-6, 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birchmeier (US 20190002183).
Regarding claims 16, it is noted that the claim is in the format of an improvement claim.  As per 37 CFR 1.75(e), an improvement type claim contains a preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known; a phrase such as, "wherein the improvement comprises”; and those elements, steps and/or relationships which constitute that portions of the claimed combination which the applicant considers as the new or improved portion.  Therefore, it is seen that a method for maintaining warmth of prepackaged nut products while impeding rancidity of such products when exposed to heating for an extended period of time has been conventional or known.  
In any case, it is noted that Birchmeier teaches a method which would also inhibit nut products from rancidity when exposed to heating for an extended period of time, because Birchmeier teaches packaging nut products (see at least, paragraph 6) that can be exposed to any amount of heat for a period of time (i.e. heating in a microwave)(see at least, the abstract).
Birchmeier also discloses packaging the nut product within a polymeric film package and sealing the package (paragraph 8), where a film of the polymeric film package can be made of a PET layer (see paragraph 12 - i.e. polyethylene terephthalate) and where the pouch can be made from a flexible material can may be a multilayer flexible film or can include any number of layers (see paragraph 12), which thus reads on a PET laminate as well.  While Birchmeier does not specifically disclose the PET laminate to be GRAS film, since Birchmeier is directed to packaging food products within a heatable pouch, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have ensured that the packaging materials were safe for food use (i.e. generally recognized as safe).
Birchmeier teaches using a PET film for packaging nut products and therefore would clearly have suggested to one having ordinary skill in the art to have been generally recognized as safe.  Since Birchmeier also suggests a GRAS PET film package, it would have been obvious for the method suggested by Birchmeier to also inhibit some degree of rancidity, when exposed to some amount of heat for a period of time, because as indicated at paragraph 19 of the specification as filed, PET is a known film laminate useful for achieving applicant’s results and because Birchmeier teaches at paragraph 19, a laminate film that can provide a shelf life of about 365 days.
Regarding the step of “maintaining the pre-packaged nut products in a conventional oven or exposed to a heat lamp at a temperature of from about 120°F to 190°F for up to about 30 days,” it is noted that Birchmeier’s teachings of a microwave oven can read on “a conventional oven.”  Furthermore, Birchmeier teaches heating to temperatures such as 120°F (paragraph 9) for “a particular period of time (see paragraph 11 - 360seconds or 6 minutes), which would have been within the range of greater than 0 days up to 30 days.
Regarding claim 4, Birchmeier teaches that the film can be a PET film.
Regarding claim 5, Birchmeier teaches a method for packaging, heating and “inhibiting” rancidity of a nut product comprising providing a PET polyester film laminate as a pouch (see paragraph 12) into which has been placed a quantity of nut product (paragraph 6) and sealed (paragraph 8).
While Birchmeier does not specifically disclose the PET laminate to be GRAS film, it is noted that as Birchmeier is directed to packaging food products within a heatable pouch, it would have been obvious to one having ordinary skill in the art to have ensured that the packaging materials were safe for food use as discussed above.
Birchmeier teaches using a PET film for packaging nut products and therefore would clearly have suggested to one having ordinary skill in the art to have been generally recognized as safe.  
Regarding the step of placing the pouch in either an oven or a heat lamp, it is noted that Birchmeier’s teachings of using a microwave oven (see at least paragraph 4) read on placing into an “oven” especially as the claims and specification do not limit the particular type of oven.
It is further noted that claim 5 recites, “further, wherein the pouch can be heated, cooled and reheated or maintained continuously in a warm state for extended periods of time of up to about 30 days while impeding the nut product from becoming rancid when heated in the oven or heat lamp being maintained at a temperature of about 120°F to about 190°F.”  Birchmeier already teaches the claimed pouch materials, and product contained therein and where the pouch is capable of being heated.  Therefore, Birchmeier’s pouch is seen to be capable of the intended use.  That is, the limitations of, “can be” and “when heated” read on limitations that are not positive method limitations in the claim, but rather are limitations that the package should be capable of performing.
Since Birchmeier also suggests a GRAS PET film package, it would have been obvious for the method suggested by Birchmeier to also inhibit some degree of rancidity, when exposed to some amount of heat for a period of time.
Regarding claim 6, it is noted that as Birchmeier teaches that the pouch “can be “a PET laminate it is seen that Birchmeier’s pouch and nut product therein can be (i.e. is capable of) heated and cooled within the pouch.  That is, the claim is seen to be directed to an intended use and as the prior art teaches a similar structure for a heatable pouch, that the prior art would also have been capable of the intended use.  
Regarding claim 9, Birchmeier discloses a PET laminate film, as discussed above.
Regarding claims 10 and 12, Birchmeier teaches that the package can comprise nut products including sugar based coatings, including caramel coatings (i.e. candy coatings) (see paragraph 46).  
Regarding claims 11 and 13, Birchmeier teaches that the nut products can be almonds, pecans and cashews (paragraph 6) and where such products can be candy coated (paragraph 44, 46).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Birchmeier (US 20190002183) in view of Martin (US 20140370160), “Packaging Supply Answers”, Matoba (US 4961944), Pawlick (US 20090022858) and “PlasticsEurope,” 
Regarding claims 2 and 7, Birchmeier has been relied on as already discussed above with respect to claims 16 and 6.  
Birchmeier suggests single or multilayer flexible films which can comprise various types of film layers (see paragraph 12).  
Claims 2 and 7 differ in specifically reciting, that the GRAS film is a low density polypropylene film. 
However, Martin’160 teaches that the film can include polypropylene (see paragraph 18) and where the packages are heatable (paragraph 120) and can be used for packaging nuts (paragraph 59).  “Packaging Supply Answers” further teaches that polypropylene can be known as “LDPP” (see page 1) and where low density polypropylene can provide barrier protection and can preserve freshness and meets FDA specifications.  (see page 1, “Polypropylene”).  Thus, “Packaging Supply Answers” teaches that low density polypropylene can be help to retain food freshness.  Matoba also teaches heatable packages (see the abstract) where the package can be made from a synthetic resin that is heat resistant, such as PET and polypropylene (see figure 1b; column 8, lines 24-35).  Matoba also teaches that polypropylene and PET can provide barrier properties to oil and moisture (column 8, lines 24-35).  Pawlick further evidences the use of polypropylene as well as polyethylene terephthalate (see paragraph 52: “PP” “PET”) for cooking bags that can be used in ovens (see paragraph 50) and which can have nut products contained therein (paragraph 53 - “peanuts”).  PlasticsEurope also evidences that polypropylene is the commodity plastic with the lowest density and thus can be construed as low density polypropylene.  
As Birchmeier is not seen to be limiting regarding the particular materials of the heatable pouch, to thus modify Birchmeier and to use a low density polypropylene film would have been obvious to one having ordinary skill in the art for the purpose of providing additional advantages such as providing a moisture barrier properties to help retain the freshness and taste of the food products, while also being microwavable.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Birchmeier (US 20190002183) in view of Martin (US 20140370160) and Matoba (US 4961944).
Regarding claims 3 and 8, Birchmeier suggests single or multilayer flexible films which can comprise various types of film layers (see paragraph 12).  
Claims 3 and 8 differ in reciting, that the GRAS film is a low density polyethylene film. 
However, Martin’160 teaches microwavable packages (paragraph 99) which can be made of materials including polyethylene terephthalate, as well as polymeric films such as low density polyethylene (see paragraph 18).  Martin’160 also teaches packaging of foods such as nut products (see paragraph 59).  Matoba also teaches microwavable packages (see the abstract) where the package can be made from a synthetic resin that is heat resistant, such as PET, polypropylene and low density polyethylene (see figure 1b; column 8, lines 24-35).  Matoba also teaches that low density polyethylene as well as polypropylene and PET can provide barrier properties to oil and moisture (column 8, lines 24-35).  Both PET and low density polyethylene have been recognized in the art to be heat-resistant polymeric materials used for microwavable packaging of foods.  To thus modify Birchmeier and to use a low density polyethylene film as the GRAS film for the package would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional expedients recognized in the art to be used for providing heat resistance microwavable pouches for foods. 

Response to Arguments
On pages 5-6 of the response, Applicant urges that Kelling is not concerned with rancidity and it is error to conclude that at the time of Kelling’s publication, that all food films were GRAS.
It is noted however, that while Kelling might not specifically discuss GRAS films, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have used GRAS films, especially as between the time of the Kelling publication and prior to the effective filing date of the claimed invention, it has been known for films in contact with foods to have been generally recognized as safe, for the known purpose of ensuring the safety of the food.   Further regarding the rancidity, it is noted that while Kelling does not specifically discuss rancidity, claim 16 is seen to be an improvement type claim.  As indicated by 37 CFR 1.75e, an improvement type claim contains a preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known; a phrase such as, "wherein the improvement comprises”; and those elements, steps and/or relationships which constitute that portions of the claimed combination which the applicant considers as the new or improved portion.  Therefore, it is seen that a method for maintaining warmth of prepackaged nut products while impeding rancidity of such products when exposed to heating for an extended period of time” could be construed to be conventional or known.    Even further however, it is noted that the mechanism by which the specification appears to indicate impedes rancidity is through the use of GRAS packaging films, such as PET laminates, LDPE and LDPP, all of which are well known packaging films and which have been taught by the prior art.   Since the prior art combination provides a reason to use PET laminates, LDPE and LDPP as part of the packaging film, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 6 of the response, Applicant urges that Kelling’s display case does not teach the idea of prepackaging nut products and heating them in a conventional oven or under a heat lamp maintained at 120°-190°F for up to about 30 days and is silent with respect to temperatures.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Kelling teaches warming, which can indeed be construed as being exposed to a heat lamp, because Kelling teaches the use of heat generated from bulbs for keeping the packaged nut products warm (see column 1, lines 61-72, column 2, lines 34-37).  While not specific to the particular temperature or time, it is noted that the combination teaches that it has been known in the art to heat nut products to temperatures within the range of 120-190°F for “up to about 30 days” where such a period of time reads on a range of greater than 0 days to 30 days.  In this regard, the combination is seen to teach and suggest the known temperatures at which nut products can be maintained while also encompassing the claimed period of time.
Further on page 6 of the response, Applicant urges that Birchmeier is concerned with the packaging material for use in a microwave oven and not the exposure temperature nor the use thereof in conventional ovens or heat lamps.
It is noted however, that the claims are not seen to limit what can be construed as a “conventional oven.” Therefore, a microwave oven can be construed as an oven that is “conventional.” Further regarding the exposure temperature, it is noted that claim 16 does not limit what the limitation, “at a temperature of from about 120°F to 190°F” modifies.  That is, the claim reads on maintaining the pre-packaged nut products at a temperature of from about 120°F to 190°F in a conventional oven or exposed to a heat lamp.  Therefore, the prior art combination is seen to teach the limitations of the claim, as presented.

Further on pages 6-7 of the response, Applicant urges that Birchmeier does not discuss the process of maintaining nuts in a warm state without becoming rancid. Applicant further urges that Birchmeier focuses on films for use in microwave ovens, which do not have temperature controls; and that there is a dramatic difference between the properties of a microwavable film and the manner by which the film is used.
This urging is not seen to be sufficient to overcome the rejections as presented in this Office Action.  It is noted that Applicant’s specification indicates that films such as PET films can be used for achieving the function of impeding or inhibiting rancidity.  As such, the claims are not seen to provide sufficient specificity to differentiate from the prior art teachings, which also teach using PET films, as well as LDPE and LDPP for pouches that are sealed and heated to heat the nut products contained therein.  Regarding the temperature controls, it is noted that these arguments are not commensurate in scope with the claims, which do not recite the presence of temperature controls.  Furthermore, it is noted that Birchmeier teaches heating the food products to a temperature of about 120°F, thus suggesting heating using a microwave to particular temperatures.

Further on page 7 of the response, Applicant urges that the Martin reference does not cure the deficiencies above.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that the Martin reference further evidences that the film materials, such as those taught by Birchmeier have been equally used in microwave applications, as well as convection ovens or any type of heating device (paragraph 120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Nutty Bavarian” discloses keeping pre-packaged nut products within a warming cabinet (see page 1, nut warmer”).  US 20020178930 discloses maintaining temperatures 130-180°F for keeping foods warm in a cabinet (paragraph 52). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792